Citation Nr: 1718416	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent for an osteophyte in the left elbow. 

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis, right shoulder. 

5.  Entitlement to an initial rating in excess of 10 percent for impingement syndrome, left shoulder. 

6.  Entitlement to an initial rating in excess of 10 percent for patellar tendonitis, right knee. 

7.  Entitlement to an initial rating in excess of 10 percent for patellar tendonitis, left knee. 

8.  Entitlement to service connection for depression, including as secondary to service-connected disabilities. 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from August 1989 to August 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the appeal was later transferred to the RO in St. Petersburg, Florida, which is now the Agency of Original Jurisdiction (AOJ).  In October 2014, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

In an April 2014 statement of record, the Veteran expressly revoked his appointed representative.        

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in October 2015.     

The issue of service connection for depression, in addition to the higher initial rating claims for shoulder and knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  From September 1, 2009, lower back disability has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, and has not involved ankylosis or incapacitating episodes.            

2.  From September 1, 2009, left elbow disability has not been manifested by flexion of 90 degrees or less, extension of 75 degrees or less, of limited pronation, or of ankylosis.  

3.  From September 1, 2009, tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, for service-connected lower back disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016). 

2.  The criteria for a rating in excess of 10 percent, for service-connected left elbow disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2016).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist the Veteran in the development of his claims.  The AOJ satisfied its duty to notify in letters to the Veteran dated since March 2009.  The AOJ notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claims for back, elbow, and tinnitus disability have been granted.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period which adequately address the higher rating claims addressed here.    

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  The Claims for Higher Initial Disability Ratings 

In March 2009, prior to discharge from service in August 2009, the Veteran filed service connection claims for back, left elbow, and tinnitus disabilities.  In the September 2009 rating decision on appeal, the AOJ granted the claims, and rated back and tinnitus disability each as 10 percent disabling, and elbow disability as 0 percent disabling.  The AOJ assigned effective dates of September 1, 2009, the day following discharge from active duty.  See 38 C.F.R. § 3.400.  The Veteran appealed the assigned ratings.  During the pendency of the appeal, higher ratings were assigned for back and elbow disability.  In an April 2011 rating decision, the AOJ increased to 10 percent the rating for elbow disability.  In a May 2012 rating decision, the AOJ increased to 20 percent the rating for back disability.  Each increase was effective September 1, 2009.  The Veteran continues to seek higher ratings during the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, in the decision below, the Board will consider whether higher ratings have been warranted at any time from September 1, 2009.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the relevant evidence of record consists of private and VA treatment records, the Veteran's lay assertions, and April 2009, May 2011, and October 2015 VA compensation examination reports.  In the reports of record, each of the VA examiners detailed the Veteran's medical history, noted the Veteran's complaints, and detailed his current medical status.  Further, each examiner indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in the reports are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

A.	Lower Back

The lower back disability has been rated as 20 percent disabling since September 1, 2009.  

Thoracolumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  VA should then select whichever formula results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 40, 50, 60, and 100 percent are authorized for thoracolumbar disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  As the Veteran has been rated as 20 percent disabled during the appeal period, the Board will limit its analysis to whether a higher rating has been warranted.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  And 40, 50, and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability ratings of 10, 20, 40, and 60 percent are authorized for incapacitating episodes due to IVDS.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In this matter, the evidence demonstrates that the Veteran does not have ankylosis in his spine, has not had incapacitating episodes, and has had pain-free forward flexion of the thoracolumbar spine beyond 30 degrees.     

In the April 2009 VA report, the examiner noted the Veteran's complaints of pain, stiffness, and limitation of motion.  On examination, the examiner noted negative straight leg raising test bilaterally, no evidence of radiating pain, no IVDS, no ankylosis, no muscle spasm, normal gait, and pain free forward flexion to 80 degrees without reduction in degree following repetitive testing.  The examiner also noted x-ray evidence showing mild degenerative disc disease at L4-5.  

In the May 2011 VA report, the examiner noted the Veteran's complaints of pain, limitation of motion, stiffness, weakness, radiating pain into the lower extremities, and flare ups lasting one to two days every two to four months.  On examination, the examiner noted normal posture, gait, and contour and appearance of the back.  The examiner found no spasm, guarding, or painful motion.  The examiner found 40 degrees flexion "with facial grimacing[.]"  But the examiner found no objective evidence of pain on motion.  With regard to range of motion following repetitive testing, the examiner indicated "unable to test" due to "excessive reaction to ROM, unable to determine true ROM."  Nevertheless, the examiner noted full and normal muscle strength, sensation, and reflexes in the lower extremities, and found no evidence of muscle atrophy.  Moreover, the examiner found no ankylosis and no incapacitating episodes.  In closing the report, the examiner noted "overreaction to range of motion and sensation testing."  

In the October 2015 VA report, the examiner noted the Veteran's complaints of pain and limitation of motion.  The report indicated that the Veteran did not claim flare ups.  On examination, the examiner noted forward flexion to 65 degrees without pain and without additional loss in flexion following repetitive testing.  The examiner indicated guarding, but no spasm, and no abnormal gait or spinal contour from the guarding.  The examiner noted full and normal muscle strength, sensation, and reflexes in the lower extremities, and found no evidence of muscle atrophy.  The examiner found no ankylosis, no radicular pain, no IVDS, and no incapacitating episodes.  

The Board has also reviewed the private and VA treatment records in the claims file.  None of this evidence documents the presence of ankylosis in the thoracolumbar spine, forward flexion limited to 30 degrees or less, or incapacitating episodes from IVDS.  

As such, the evidence dated during the appeal period indicates that a 40 percent rating or greater is unwarranted under the General Rating Formula for Diseases and Injuries of the Spine.  The evidence indicates that the Veteran does not have ankylosis, and has had pain-free forward flexion of the thoracolumbar spine in excess of 30 degrees during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  A higher rating is also unwarranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes because the evidence shows that the Veteran has not had incapacitating episodes, as defined by the Code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.      



B.	Left Elbow

The left elbow disability has been rated as 10 percent disabling since September 1, 2009.  The AOJ has rated the disorder based on limitation of motion.  October 2015 VA examination reports establish that the left arm is the Veteran's major upper extremity.  

Elbow disorders are rated under DCs 5205-08, and 5213 of 38 C.F.R. § 4.71a.  Disability ratings of 10, 20, 30, 40, 50, and 60 percent are authorized for ankylosis and limitation of motion.  38 C.F.R. § 4.71a.  Ratings between 10 and 50 percent are authorized for various degrees of limitation of motion while ratings between 30 and 60 percent are authorized for various degrees of ankylosis.  As will be detailed further below, the evidence dated during the appeal period demonstrates that the Veteran does not have ankylosis in his left elbow.  As such, the Veteran's disability will be rated based on limitation of motion. 

Under DC 5206, a 20 percent rating is authorized for flexion limited to 90 degrees, while a 20 percent rating is authorized under DC 5207 for extension limited to 75 degrees.  Under DC 5208, a 20 percent rating is warranted for flexion limited to 100 degrees and extension limited to 45 degrees.  Under DC 5213, a 20 percent rating is warranted for limitation on pronation where motion is lost beyond the last quarter of the arc, and the hand does not approach full pronation.  Each of these ratings applies irrespective of whether the disabled elbow is on the major or minor extremity.  

The evidence demonstrates throughout the appeal period pain-free flexion in the left arm in excess of 90 degrees, pain-free extension in the left arm limited to less than 75 degrees, and full pronation.

In the April 2009 VA report, the examiner stated that the Veteran did not complain of pain or limitation in the left elbow.  On examination, the examiner indicated full and normal range of motion with pain-free extension of 0 degrees, pain-free flexion of 145 degrees, and pain-free pronation to 80 degrees.  The examiner also described a left elbow osteophyte as asymptomatic.    

In the May 2011 VA report, the examiner noted the Veteran's complaints of pain and incoordination.  On examination, the examiner noted guarding of movement, but also noted full range of motion of 0 degrees extension, 145 degrees flexion, and 80 degrees pronation without any reduction in range following repetitive testing.  The examiner also found no evidence of ankylosis.  This examiner noted "[e]xaggerated response to ROM & sensation testing."  

In the October 2015 VA report, the examiner noted the Veteran's complaints of pain and limitation of motion.  The report indicated that the Veteran did not claim flare ups.  On examination, the examiner noted 0 degrees extension, 140 degrees flexion, and 80 degrees pronation.  The examiner found that pain on motion did not cause functional loss.  The examiner also found that repetitive testing did not cause any additional limitation.  The examiner found full and normal muscle strength and no ankylosis in the left elbow.  The examiner noted x-ray evidence showing mild degenerative changes in the left elbow.  

The Board has also reviewed the private and VA treatment records in the claims file.  None of this evidence indicates ankylosis, flexion limited to 90 degrees or less, extension limited to 75 degrees or more, or loss of pronation.  

The Veteran's lay assertions, in addition to his statements noted in VA treatment records, are consistent with his reports of left elbow pain to the VA examiners.  Nevertheless, the preponderance of the evidence of record demonstrates pain-free flexion in the left arm in excess of 90 degrees, pain-free extension in the left arm of 0 degrees, and full pronation.  As such, a higher initial rating is not warranted. 

Finally, DCs 5209 through 5212 address upper extremity disabilities such as flail joints, and impairment, non union, or malunion of the radius and ulna.  These DCs were not applied because there is no evidence of record of these disabilities.

In assessing the claims for back and elbow disability, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and limitation in his elbow and thoracolumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of the degree of the Veteran's impairment, the medical evidence is more credible.  And this evidence preponderates against the notion that the Veteran experiences limitation that would warrant higher ratings here.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay evidence pales into insignificance when compared with the far more probative objective record, and the findings by the neutral and informed April 2009, May 2011, and October 2015 VA examiners.  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding the severity of his back and elbow disability.   

C.	Tinnitus  

The Veteran claimed a rating in excess of 10 percent for tinnitus.  The AOJ denied the claim because, under DC 6260, there is no provision for assignment of a higher evaluation. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that earlier versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus (or a separate evaluation for each ear), the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In sum, higher initial schedular ratings are unwarranted in this matter.  The 20 percent initial rating for back disability, and the respective 10 percent initial ratings for elbow disability and tinnitus, has been warranted from September 1, 2009.  The preponderance of the evidence is against the claims for higher ratings.  As such, the benefit-of-the-doubt doctrine does not apply here, and the claims for higher ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

D.	Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2016).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's back and elbow disability and their symptomatology.  Higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis for these two claims.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.

With regard to tinnitus, the Veteran asserts that an extraschedular rating is warranted.  The currently assigned 10 percent rating is the maximum rating under the relevant code.  As such, the Board has reached the second step of the Thun analysis for this claim.  Nevertheless, the Board finds the rating criteria under DC 6260 adequate here.  The evidence does not indicate that the Veteran's tinnitus is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  In fact, the most recent evidence addressing the issue, found in an October 2015 VA audiology report, indicates mild symptoms.  The examiner described the Veteran's tinnitus as intermittent and non-disabling, and indicated that the Veteran experienced the disorder a "few times a month lasting for minutes."  The Veteran indicated that tinnitus was "bothersome."  But the examiner found that the disorder had no functional impact.  As such, the Board need not reach the third step of the Thun analysis (i.e., referral) for this particular claim.  

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  In addition to the back, elbow, and tinnitus disabilities addressed here, the Veteran is service connected for multiple orthopedic disabilities, and for sleep, skin, vision, erectile, hearing, and hypertension disabilities.  The Veteran has not indicated, and the medical evidence has not suggested, that the back, elbow, and hearing disabilities addressed here are worse when considered in combination with other service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine is denied.  

Entitlement to a rating in excess of 10 percent for osteophyte in the left elbow is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

A remand is warranted for additional development for the claim to service connection for depression, and for the higher rating claims for knee and shoulder disability.  

With regard to the higher rating claims, the Veteran underwent VA examination in October 2015 pursuant to the Board's October 2014 remand.  The reports of record indicate that the Veteran did not participate in the development of his claims.  Specifically, the examiner indicated that the Veteran did not engage in range of motion measurements due to complaints of pain, which the examiner found unwarranted based on objective findings.  The Veteran should be provided another opportunity to participate in this process.  See 38 U.S.C.A. § 5107(a) (2016).  

With regard to the service connection claim, a remand is warranted for issuance of an addendum opinion.  In the August 2015 VA opinion of record, provided pursuant to the Board's October 2014 remand, the examiner indicated that it was not possible to state an opinion on this matter.  The examiner indicated that, due to alcohol abuse, it was not clear if the Veteran had psychiatric disability.  Nevertheless, the Veteran has been diagnosed with psychiatric disability - major depressive disorder and dysthymia - during the appeal period.  These diagnoses are noted in VA treatment records dated from December 2014 and February 2015.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  As such, an opinion should be provided for the diagnosed disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records, the most recent of which are dated in February 2015.  

2.  Return the Veteran's case to the VA examiner who wrote the August 2015 examination report (or to a suitable substitute) for review and elaboration of the report addressing psychiatric disability.  The examiner should review the entire claims folder, and then respond to the following questions. 

(a)  What psychiatric disorders has the Veteran been diagnosed with during the appeal period (i.e., since discharge from service in August 2009)? 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any psychiatric disability diagnosed since August 2009 is related to an in-service disease, event, or injury?

In answering this question, please consider and discuss the Veteran's STRs and his credible lay assertions. 

(c)  If the answer to (b) is negative, is it at least as likely as not that any psychiatric disability diagnosed since August 2009 is proximately due to or the result of service-connected disability? 

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that any psychiatric disability diagnosed since August 2009 has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

 Please provide a rationale for any opinion rendered.

3.  Schedule the Veteran for VA examination to assess the nature and severity of his knee and shoulder disabilities.  Any indicated tests should be accomplished.  In particular, x-ray studies should be conducted into the knee and shoulder disabilities.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand.

4.  After completion of any action deemed appropriate in addition to that requested above, the issues on appeal should be readjudicated.  All evidence received since the October 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


